  Case: 1:14-cv-10150 Document #: 510 Filed: 04/15/20 Page 1 of 4 PageID #:15724



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE OPANA ER ANTITRUST
 LITIGATION                                          MDL No. 2580

                                                     Lead Case No. 14-cv-10150

 THIS DOCUMENT RELATES TO:                           Hon. Harry D. Leinenweber

 All Actions


                          MOTION TO EXCLUDE THE
           OPINIONS AND PROPOSED TESTIMONY OF JOHN R. TUPMAN, JR.

       Endo Pharmaceuticals Inc., Endo Health Solutions Inc., Penwest Pharmaceuticals Co.

(collectively, “Endo”) and Impax Laboratories, Inc. (“Impax,” and together with Endo,

“Defendants”) hereby move to exclude the opinions and proposed testimony of John R. Tupman,

Jr. In support of their motion, Endo submits:

       1.      Endo’s Memorandum of Law in Support of Defendants’ Motion to Partially

Exclude the Opinions and Proposed Testiomony of John R. Tupman.

       2.      Declaration of John P. McClam in Support of Defendants’ Motion to Partially

Exclude the Opinions and Proposed Testimony of John R. Tupman, including the exhibits attached

thereto.

       As demonstrated in the foregoing:

       1.      Plaintiffs in this case have offered the testimony of John R. Tupman, Jr. Mr.

Tupman submitted an initial report on March 25, 2019. Mr. Tupman submitted a rebuttal report

on November 5, 2019. Mr. Tupman has offered a number of inapposite opinions unrelated to the

issues in this case, including his subjective views on what an imagined “reasonable pharmaceutical
  Case: 1:14-cv-10150 Document #: 510 Filed: 04/15/20 Page 2 of 4 PageID #:15725




company would do” and whether certain aspects of Endo and Impax’s Development and Co-

Promotion Agreement were “atypical.”

       2.     For the reasons set forth in Defendants’ accompanying Memorandum of Law and

supporting exhibits, Mr. Tupman’s opinions and proposed testimony should be excluded under

Federal Rule of Evidence 702.

       3.     Defendants accordingly respectfully request that the Court enter an Order excluding

Mr. Tupman’s opinions and proposed testimony in their entirety.




                                               2
  Case: 1:14-cv-10150 Document #: 510 Filed: 04/15/20 Page 3 of 4 PageID #:15726




Dated: April 15, 2020                           Respectfully submitted,

 /s/ George G. Gordon                           /s/ Jay Lefkowitz
 George G. Gordon (admitted pro hac vice)       Jay P. Lefkowitz, P.C. (admitted pro hac vice)
 Julia Chapman (admitted pro hac vice)          Devora W. Allon, P.C. (admitted pro hac vice)
 Thomas J. Miller (admitted pro hac vice)       Evelyn Blacklock (admitted pro hac vice)
 John P. McClam (admitted pro hac vice)         KIRKLAND & ELLIS LLP
 DECHERT LLP                                    601 Lexington Avenue
 Cira Centre, 2929 Arch Street                  New York, NY 10022
 Philadelphia, PA 19104                         (212) 446-4800
 Tel.: (215) 994 4000                           jay.lefkowitz@kirkland.com
 Fax: (215) 994-2222                            devora.allon@kirkland.com
 george.gordon@dechert.com                      evelyn.blacklock@kirkland.com
 thomas.miller@dechert.com
                                                James R.P. Hileman
 Craig Falls (admitted pro hac vice)            KIRKLAND & ELLIS LLP
 DECHERT LLP                                    300 North LaSalle Street
 1900 K Street, NW                              Chicago, IL 60654
 Washington, DC 20006                           (312) 862-7090
 Tel.: (202) 261-3300                           jhileman@kirkland.com
 Fax: (202) 261-3333
 craig.falls@dechert.com                        Counsel for Defendant Impax Laboratories, Inc.

 Angela Liu
 DECHERT LLP
 35 West Wacker Drive, Suite 3400
 Chicago, IL 60601
 Tel.: (312) 646-5800
 Fax: (312) 646-5858
 angela.liu@dechert.com

 Counsel for Defendants Endo Health Solutions
 Inc., Endo Pharmaceuticals Inc., and
 Penwest Pharmaceuticals Co.




                                            3
  Case: 1:14-cv-10150 Document #: 510 Filed: 04/15/20 Page 4 of 4 PageID #:15727




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2020, I caused to be filed the foregoing document with

the United States District Court for the Northern District of Illinois using the CM/ECF system, and

caused it to be served on all registered participants via the notice of electronic filing and by

emailing a copy of the moving papers to counsel for Plaintiffs.


/s/ Angela Liu
DECHERT LLP
35 West Wacker Drive, Suite 3400
Chicago, IL 60601
Tel.: (312) 646-5800
Fax: (312) 646-5858
angela.liu@dechert.com
